Case 2:18-cv-02888-GW-MRW Document 102 Filed 03/24/20 Page 1 of 4 Page ID #:4702



    1   DANIEL M. PETROCELLI (S.B. # 97802)
        dpetrocelli@omm.com
    2   O’MELVENY & MYERS LLP
        1999 Avenue of the Stars, 7th Floor
    3   Los Angeles, CA 90067-6035
    4   Telephone: (310) 553-6700

    5   MATTHEW W. CLOSE (S.B. #188570)
        mclose@omm.com
    6   BRITTANY ROGERS (S.B. #274432)
        brogers@omm.com
    7   O’MELVENY & MYERS LLP
        400 South Hope Street
    8   Los Angeles, California 90071-2899
        Telephone: (213) 430-6000
    9   Facsimile: (213) 430-6407
   10   Attorneys for Defendants Colony Capital, Inc.
   11   (f/k/a Colony NorthStar, Inc.), Richard B.
        Saltzman, Darren J. Tangen, and David T.
   12   Hamamoto

   13   [Additional Counsel Listed on Signature Page]
   14
   15                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   16
   17
        BRIAN BARRY, Individually and on           Case No. 2:18-cv-02888-GW-MRW
   18   behalf of all others similarly situated,
   19
                               Plaintiff,          JOINT STIPULATION TO ENTER
   20                v.                            FINAL JUDGMENT
        COLONY NORTHSTAR, INC.,
   21   RICHARD B. SALTZMAN, DARREN J.             [Proposed] Order of Final Judgement
        TANGEN, and DAVID T. HAMAMOTO,             Filed Concurrently
   22
                               Defendants.         Judge:     Hon. George H. Wu
   23                                              Courtroom: 9D
   24
   25
   26
   27
   28
                                                            JOINT STIPULATION TO ENTER
                                                                         FINAL JUDGMENT
                                                                   2:18-CV-02888-GW-MRW
Case 2:18-cv-02888-GW-MRW Document 102 Filed 03/24/20 Page 2 of 4 Page ID #:4703



    1           Pursuant to Rule 7.1 of the Local Civil Rules for the United States District
    2   Court for the Central District of California, plaintiff Teamsters 710 Local Pension
    3   Fund (“Lead Plaintiff”), individual defendants Richard B. Saltzman, Darren J.
    4   Tangen, and David T. Hamamoto, and defendant Colony Capital, Inc. (f/k/a Colony
    5   NorthStar, Inc.) (“Defendants”, collectively with Lead Plaintiff, “Parties”), by and
    6   through their respective attorneys, jointly state and move as follows:
    7           WHEREAS, on February 21, 2020, the Court granted Defendants’ Motion to
    8   Dismiss the Third Amended Complaint in its entirety and dismissed Lead
    9   Plaintiff’s entire action with prejudice (Dkt. No. 97) for the reasons set forth in the
   10   Court’s Tentative Ruling (Dkt. No. 96);
   11           WHEREAS, the February 21, 2020 order disposed of every claim against
   12   Defendants;
   13           WHEREAS, 15 U.S.C. § 78u-4(c) provides that “upon final adjudication of
   14   the action, the court shall include in the record specific findings regarding
   15   compliance by each party and each attorney representing any party with each
   16   requirement of Rule 11(b) of the Federal Rules of Civil Procedure as to any
   17   complaint, responsive pleading, or dispositive motion”; and
   18           WHEREAS, Federal Rule of Civil Procedure 54 provides that “[u]nless a
   19   federal statute, these rules, or a court order provides otherwise, costs – other than
   20   attorney’s fees – should be allowed to the prevailing party.”
   21           IT IS HEREBY STIPULATED, by and between the undersigned parties,
   22   that:
   23           1.     Final judgment shall be entered against Lead Plaintiff in this action
   24   and in favor of Defendants pursuant to Federal Rules of Civil Procedure 58 and 79,
   25   in the form of the Proposed Judgment submitted concurrently;
   26           2.     Each of the Parties, and his or its attorneys of record, complied with
   27   the requirements of Rule 11 of the Federal Rules of Civil Procedure at all times in
   28   this action;
                                                                 JOINT STIPULATION TO ENTER
                                                   -2-                        FINAL JUDGMENT
                                                                        2:18-CV-02888-GW-MRW
Case 2:18-cv-02888-GW-MRW Document 102 Filed 03/24/20 Page 3 of 4 Page ID #:4704



    1         3.     Lead Plaintiff hereby agrees to waive all rights to appeal this order, the
    2   February 21, 2020 order (Dkt. No. 97), and any other order in this action; and
    3         4.     Each of the Parties shall bear his or its own attorneys’ fees and costs
    4   incurred in connection with this action.
    5         IT IS SO STIPULATED.
    6
        Dated: March 24, 2020               Daniel M. Petrocelli
    7                                       Matthew W. Close
                                            Brittany Rogers
    8                                       O’MELVENY & MYERS LLP
    9                                       By: /s/ Matthew W. Close
                                                Matthew W. Close
   10
                                            Attorney for Colony Capital, Inc. (f/k/a Colony
   11                                       NorthStar, Inc.), Richard B. Saltzman, Darren J.
                                            Tangen, and David T. Hamamoto
   12
   13
   14   Dated: March 24, 2020               Spencer A. Burkholz
                                            Douglas R. Britton
   15                                       Juan Carlos Sanchez
                                            ROBBINS GELLER RUDMAN & DOWD
   16                                       LLP
   17                                       By:     /s/ Douglas R. Britton
                                                    Douglas R. Britton
   18
                                            Counsel for Lead Plaintiff Teamsters 710
   19                                       Local Pension Fund
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                JOINT STIPULATION TO ENTER
                                                   -3-                       FINAL JUDGMENT
                                                                       2:18-CV-02888-GW-MRW
Case 2:18-cv-02888-GW-MRW Document 102 Filed 03/24/20 Page 4 of 4 Page ID #:4705



    1                             SIGNATURE ATTESTATION
    2         I hereby attest that the other signatories listed, on whose behalf the filing is
    3   submitted, concur in the filing’s content and have authorized the filing.
    4
    5         Dated: March 24, 2020                O’MELVENY & MYERS LLP
    6
    7                                             By:    /s/ Matthew W. Close
                                                         Matthew W. Close
    8
                                                  Attorney for Colony Capital, Inc. (f/k/a
    9                                             Colony NorthStar, Inc.), Richard B.
                                                  Saltzman, Darren J. Tangen, and David T.
   10                                             Hamamoto
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                 JOINT STIPULATION TO ENTER
                                                 -4-                          FINAL JUDGMENT
                                                                        2:18-CV-02888-GW-MRW
